Matter of Take Two Outdoor Media LLC v Board of Stds. & Appeals of the City of N.Y. (2017 NY Slip Op 00593)





Matter of Take Two Outdoor Media LLC v Board of Stds. & Appeals of the City of N.Y.


2017 NY Slip Op 00593


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, Gesmer, JJ.


2923 100334/13

[*1]In re Take Two Outdoor Media LLC, Petitioner-Appellant,
vBoard of Standards and Appeals of the City of New York, Respondent-Respondent.


Akerman LLP, New York (Richard G. Leland of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan P. Greenberg of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Shlomo S. Hagler, J.), entered July 20, 2015, denying the petition to annul a determination of respondent, dated January 15, 2013, which denied the appeal from the Department of Buildings' denial of registration for petitioner's outdoor advertising sign, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent rationally determined that the United States Bulkhead Line running along the Bronx shoreline of the Harlem River does not constitute a "boundary of the City of New York" within the meaning of New York City Zoning Resolution § 42-55(d) and therefore that petitioner's outdoor advertising sign does not fall within the exception to the Zoning Resolution set forth in that provision.
The determination was not arbitrary and capricious. While the Department of Buildings had previously granted a permit based on a finding that the sign fell within the above exception to the Zoning Resolution, it was entitled to correct the mistake that led to its approval of the permit (Matter of Parkview Assoc. v City of New York , 71 NY2d 274 [1988], cert denied 488 U.S. 801 [1988]), and the record adequately reflects the reasons for the change in course so as to allow for meaningful appellate review (see Matter of Charles A. Field Delivery Serv. [Roberts] , 66 NY2d 516, 520 [1985]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK